DETAILED ACTION
Election
Applicants’ election, with traverse, of the following in their filing of July 18, 2022 is acknowledged.  Invention I, SEQ ID NO:  3, SEQ ID NO:  1, SEQ ID NO:  2, SEQ ID NO:  4, SEQ ID NO:  5, factors for protein translation including ribosomes, transfer RNAs and aminoacyl tRNA synthetase, as well as factors required for protein synthesis including initiation factors, elongation factors and release factors mediating termination, as well as soluble proteins derived from cytoplasm of the yeast cell,
providing yeast cells;
(ii)	washing the yeast cells to obtain washed yeast cells;
(iii)	breaking up the washed yeast cells to obtain crude yeast extract; and
(iv)	treating the crude yeast extract via solid-liquid separation to obtain the liquid phase, that is the yeast cell extract.
a combination of: (a) yeast cell extract; (b) polyethylene glycol; (c) exogenous sucrose; and (d) water; 
in vitro, and does not comprise additionally added eIF4G. 
The elected invention is directed to the following.
The fusion protein of SEQ ID NO:  3 having the formula A-B-C wherein A is the Pab1 set forth by SEQ ID NO:  1 (1-592 of SEQ ID NO:  3), B is the linker (593-622 of SEQ ID NO:  3)1, and C is the eIF4G set forth by SEQ ID NO:  2 (623-1642 of SEQ ID NO:  3).

A nucleic acid comprising the polynucleotide of SEQ ID NO:  4 (encoding the polypeptide of SEQ ID NO:  1) and the polynucleotide of SEQ ID NO:  5 (encoding the polypeptide of SEQ ID NO:  2), vector therewith, and host cell therewith.

An in-vitro protein synthesis system for expressing an exogenous protein, comprising:  (i) a yeast-based in-vitro protein synthesis system which includes (a) yeast cell extract;(b) polyethylene glycol; ( c) exogenous sucrose; and ( d) optional solvent, wherein the solvent is water or an aqueous solvent; and 
(ii) the elected fusion protein, but (iii) not comprising additionally added eIF4G.

A method for producing the elected fusion protein comprising: (i) yeast host cells to express the fusion protein; (ii) washing the yeast cells to obtain washed yeast cells; (iii)	breaking up the washed yeast cells to obtain crude yeast extract; and (iv) treating the crude yeast extract via solid-liquid separation to obtain the liquid phase, that is the yeast cell extract.

Applicants’ traversal is based on the following arguments.  These arguments are not found to be persuasive for the reasons in each reply.
(A) 	Groups II and III are directed to use of the product of elected Group I and, thus, require a common feature.
(A) Reply:	As explained in the prior action, the methods
of groups II-III are not so linked to the methods of group I because said methods do not share the same modes of operation, functions, or effects of the methods of group I. In addition, the methods of groups I-III do not comprise all of the methods for making or using the fusion protein of group I.
(B) Moreover, prosecution of Groups I, II, and III at this time will not lead to a "seriously increased burden".
(B) Reply:	Restriction under PCT Rule 13.1 and rule PCT Rule 13.2 does not require justification of search burden.  Nonetheless, the methods of Groups I-III are distinct and, thus, searching all methods would be a burden.
It is noted that, upon identification of allowable subject matter for the product of Group I, rejoinder of methods of using will be considered.
The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-15 were filed May 22, 2020.  With the instant filing, no claims have been cancelled, claims 1-2 have been amended, and claim 16 has been added.  Claims 1-16 are pending.  Claims 8-9 and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-7 and 10, as encompassing the elected invention, are hereby examined.

Effective Filing Date
Assuming that the instant application is identical to PCT/CN2017/115972, the effective filing date granted for the instant claims is December 13, 2017, the filing date of said priority document.  It is acknowledged that applicants claim the benefit of the foreign application CHINA 201710642517.4, filed July 31, 2017.
AIA -First Inventor to File Status
Based on the effective filing date of December 13, 2017 the present application is being examined under the AIA , first to file provisions.
Information Disclosure Statement
There are three documents cited on the IDS filed January 23, 2020 which are in a foreign language.  Since no translations have been provided, no review of these documents could be made.  It is further notice that the NPL citation 3 (Liu) fails to have a date.  Any future rejection based on filing translations will not be considered a new grounds of rejection.
Title-Objections
	The title is objected to because it is not sufficiently descriptive of the claimed invention, which is fusion proteins comprising a Pab1 element and an eIF4G element.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 
	Abstract
The abstract is objected to because it is not sufficiently descriptive of the claimed invention, which is fusion proteins comprising a Pab1 element and an eIF4G element.  
MPEP 608.01(b) states
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	
Specification-Objections
	The specification states the following.  
‘[0085] Pabl is a 71 kDa RNA-binding protein, which consists of four RNA recognition motif (RRM 1-4) domains and one MLLE domain. Each RRM domain comprises two conserved RNP structures (RNPl/2) which are responsible for binding to 
RNA.’

Based on the above, the specification is objected to for failing to define the abbreviations ‘MLLE’ and ‘RNP’  in the above paragraph ([0085]).  
Based on the failure to define the abbreviations ‘MLLE’ and ‘RNP’, the specification is objected to for failing to define the term ‘Pab1’ ([0085]).  See below under 35 USC 112b.
The specification is objected to for not clarifying whether the spelling “PabI” (e.g., [0012] or ‘Pab1’ (e.g., [0085]) is correct.  It is assumed that ‘Pab1’ is correct.
The specification is objected to for having two tables named ‘Table 1’.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claims 1-2, the term “Pab1” renders the claim indefinite.  The specification states the following.  
‘[0085] Pabl is a 71 kDa RNA-binding protein, which consists of four RNA recognition motif (RRM 1-4) domains and one MLLE domain. Each RRM domain comprises two conserved RNP structures (RNPl/2) which are responsible for binding to RNA.’

As explained above, the specification fails to define the abbreviations ‘MLLE’ and ‘RNP’  in the above paragraph ([0085]).  Based thereon, the skilled artisan would not know the metes and bounds of the recited ‘Pab1’ invention.  For purposes of examination, it is assumed that said term means any protein that is a ~71kDa RNA-binding protein comprising four RNA recognition motifs, said protein having any sequence.
For claim 1-2, the phrase “Pab1 element” renders the claim indefinite.  It is unclear whether said phrase means (i) a full-length Pab1 protein, (ii) a fragment of a full-length Pab1 protein, or (iii) encompasses both (i) and (ii) .  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase encompasses (i) a full-length Pab1 protein and (ii) a fragment of a full-length Pab1 protein.
For claim 1 and 3, the phrase “eIF4G element” renders the claim indefinite.  It is unclear whether said phrase means (i) a full-length eIF4G1 protein, (ii) a fragment of a full-length eIF4G1 protein, or (iii) encompasses both (i) and (ii) .  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase encompasses (i) a full-length eIF4G protein and (ii) a fragment of a full-length eIF4G protein.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-7 and 10 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  Based on the disclosure in the specification, regarding the retrieval of a K. lactis gene (KleIF4G) encoding an eIF4G protein [00160] and the disclosure in the specification regarding the retrieval of a K. lactis gene (KlPab1), it is assumed that the proteins encoded said genes are as per SEQ ID NO:  2 and 1, respectively.  It is further assumed that the construct named KlPab1_ KleIF4G is SEQ ID NO:  1 linked to SEQ ID NO:  2.  Based thereon, the specification is enabling for the KlPab1_ KleIF4G construct, which enhances co-expression of luciferase (figure 12). However, the specification does not reasonably provide enablement for any fusion protein having the formula A-B-C or C-B-A, wherein A is any protein that is a ~71kDa RNA-binding protein comprising four RNA recognition motifs, said protein having any sequence (see under 35 	USC 112b), C is any protein, having any structure, that serves ‘as a scaffold protein during almost the entire translation initiation process and can interact with many translation initiation factors, plays a role in the recruitment of downstream factors’ (specification [0078]), and B is any linker or absent said fusion protein having any structure/sequence and any or no function.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-3 and 7 are so broad as to encompass any fusion protein having the formula A-B-C or C-B-A, wherein A is any protein that is a ~71kDa RNA-binding protein comprising four RNA recognition motifs, said protein having any sequence (see under 35 USC 112b), C is any protein, having any structure, that serves ‘as a scaffold protein during almost the entire translation initiation process and can interact with many translation initiation factors, plays a role in the recruitment of downstream factors’ (specification [0078]), and B is any linker or absent said fusion protein having any structure/sequence and any or no function.  Claims 4-6 and 10 are so broad as to encompass any encoding polynucleotide, vector therewith, host cell therewith, and method of making the fusion protein using the host cell.  
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of fusion proteins, encoding polynucleotide, vector therewith, host cell therewith, and methods of using as broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired, non-recited activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to the amino acid sequence of the construct named KlPab1_ KleIF4G is SEQ ID NO:  1 linked to SEQ ID NO:  2. 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for proteins having the desired, non-recited function and essentially any structure, as encompassed by the instant claims.  Furthermore, the positions within any successful fusion protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claims 1-3 and 7, which encompasses all fusion proteins having the formula A-B-C or C-B-A, wherein A is any protein that is a ~71kDa RNA-binding protein comprising four RNA recognition motifs, said protein having any sequence (see under 35 USC 112b), C is any protein, having any structure, that serves ‘as a scaffold protein during almost the entire translation initiation process and can interact with many translation initiation factors, plays a role in the recruitment of downstream factors’ (specification [0078]), and B is any linker or absent said protein having any structure/sequence and any or no function.  The specification does not support the broad scope of claims 4-6 and 10, which encompasses all encoding polynucleotides, vectors therewith, host cells therewith, and methods of making the fusion protein using the host cell.  
The specification does not support the broad scope of claims 1-7 and 10 because the specification does not establish: (A) all desired utilities for the recited fusion proteins; (B) regions of the protein structure which may be modified without affecting the desired activity; (C) the general tolerance of the desired activity to structural modification and extent of such tolerance; (D) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of fusion proteins having essentially any structure and any or no activity.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of fusion proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 1-7 and 10 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any fusion protein having the formula A-B-C or C-B-A, wherein A is any protein that is a ~71kDa RNA-binding protein comprising four RNA recognition motifs, said protein having any sequence (see under 35 USC 112b), C is any protein, having any structure, that serves ‘as a scaffold protein during almost the entire translation initiation process and can interact with many translation initiation factors, plays a role in the recruitment of downstream factors’ (specification [0078]), and B is any linker or absent said protein having any structure/sequence and any or no function, as well as any encoding polynucleotide, vector therewith, host cell therewith, and method of making the fusion protein using the host cell.  This is an essentially infinite genus, as the fusion protein may have any structure and any function.  Only a very small number of specifically identified fusion proteins are disclosed in the specification, and these are limited to those tested by the experiment of figure 12.   No other specific fusion proteins of this claimed genus are disclosed.  Specification fails to describe any other representative species by any additional identifying characteristics or properties.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this infinite genus beyond those disclosed that are listed above (those of figure 12) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a very small number of species of the claimed genus are disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 GGGGSGGGGSTQDEVQGPHAGKSTVGGGGS